 

Exhibit 10.7

 

Execution Version

NEXPOINT REAL ESTATE FINANCE, INC.

2020 LONG TERM INCENTIVE PLAN

1.Purpose.  The purpose of this 2020 Long Term Incentive Plan is to enable the
Company and its Affiliates and Subsidiaries to attract and retain directors,
officers and other key employees and advisors and to provide to such persons
incentives and rewards for performance.

2.Definitions.  As used in this Plan:

(a)“Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Committee or the Board, as applicable, in its discretion.  For purposes of this
Plan, “Affiliate” includes the Manager and the Operating Partnership.

(b)“Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include Tandem Appreciation Rights and Free-Standing Appreciation
Rights.

(c)“Award Agreement” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of the awards granted under the Plan.  An Award
Agreement may be in an electronic medium, may be limited to notation on the
books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.

(d)“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

(e)“Board” means the Board of Directors of the Company.

(f)“Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

(g)“Change in Control” has the meaning set forth in Section 13 of this Plan.

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(i)“Committee” means a committee of the Board designated by the Board to
administer the Plan pursuant to Section 11 of this Plan consisting solely of no
fewer than two non-employee Directors (within the meaning of Rule 16b-3
promulgated under the Exchange Act) and, to the extent of any delegation by the
Committee to a subcommittee pursuant to Section 11 of this Plan, such
subcommittee.

(j)“Company” means NexPoint Real Estate Finance, Inc., a Maryland corporation,
and its successors.

 

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(k) “Date of Grant” means the date specified by the Committee on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units,
Profits Interest Units, Cash Incentive Awards, or other awards contemplated by
Section 10 of this Plan, or a grant or sale of Restricted Stock, Restricted
Stock Units, or other awards contemplated by Section 10 of this Plan, will
become effective (which date will not be earlier than the date on which the
Committee takes action with respect thereto).

(l)“Director” means a member of the Board.

(m)“Effective Date” means the date this Plan is approved by the Shareholders of
the Company.

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(o)“Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.

(p)“Incentive Stock Option” means an Option Right that is intended to qualify as
an “incentive stock option” under Section 422 of the Code or any successor
provision.

(q)“Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units, Profits Interest Units or Cash
Incentive Awards or, when so determined by the Committee, Option Rights,
Appreciation Rights, Restricted Stock, Restricted Stock Units, dividend
equivalents or other awards pursuant to this Plan.  Management Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or of one or more of the
Subsidiaries, Affiliates, divisions, departments, regions, functions or other
organizational units within the Company or its Subsidiaries.  The Management
Objectives may be made relative to the performance of other companies or
subsidiaries, divisions, departments, regions, functions or other organizational
units within such other companies, and may be made relative to an index or one
or more of the performance objectives themselves. The Committee may grant awards
subject to Management Objectives which may be based on one or more, or a
combination, of the following metrics (including relative or growth achievement
regarding such metrics):

(i)Profits (e.g., operating income, EBIT, EBT, net income, earnings per share,
residual or economic earnings, economic profit – these profitability metrics
could be measured before certain specified special items and/or subject to GAAP
definition);

(ii)Cash Flow (e.g., EBITDA, free cash flow, free cash flow with or without
specific capital expenditure target or range, including or excluding divestments
and/or acquisitions, total cash flow, cash flow in excess of cost of capital or
residual cash flow or cash flow return on investment);

(iii)Returns (e.g., profits or cash flow returns on: assets, invested capital,
net capital employed, and equity; total shareholder return; stock price
appreciation);

(iv)Profit Margins (e.g., profits divided by revenues, gross margins and
material margins divided by revenues);

2

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(v)Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, total debt ratio);
and

(vi)REIT Operating Metrics (e.g., core earnings, cash available for
distributions, adjusted cash available for distributions, funds from operations,
net operating income, book value per share).

(r)“Manager” means NexPoint Real Estate Advisors VII, L.P., or any subsequent
external manager to the Company hired to perform similar services.

(s)“Market Value per Share” means, as of any particular date, the closing price
of a Share as reported for that date on the New York Stock Exchange or, if the
Shares are not then listed on the New York Stock Exchange, on any other national
securities exchange on which the Shares are listed, or if there are no sales on
such date, on the next preceding trading day during which a sale occurred.  If
there is no regular public trading market for the Shares, then the Market Value
per Share shall be the fair market value as determined in good faith by the
Committee.  The Committee is authorized to adopt another fair market value
pricing method provided such method is stated in the Award Agreement and is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code.

(t)“Operating Partnership” means NexPoint Real Estate Finance Operating
Partnership, L.P., a Delaware limited partnership.

(u)“OP Interests” means limited partnership interests in the Operating
Partnership that may be exchanged or redeemed for Shares on a one-for-one basis,
or any profits interest in the Operating Partnership that may be exchanged or
converted into such limited partnership interests.

(v)“Optionee” means the optionee named in an Award Agreement evidencing an
outstanding Option Right.

(w)“Option Price” means the purchase price payable on exercise of an Option
Right.

(x)“Option Right” means the right to purchase Shares upon exercise of an option
granted pursuant to Section 4 of this Plan.

(y)“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) an officer or other key
employee of the Company or any Affiliate or Subsidiary, including a person who
has agreed to commence serving in such capacity within 90 days of the Date of
Grant, (ii) a person who provides services to the Company or any Affiliate or
Subsidiary that are equivalent to those typically provided by an employee
(provided that such person satisfies the Form S-8 definition of an “employee”),
or (iii) a non-employee Director.

(z)“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Operating Partnership, as amended from time to time.

(aa)“Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.

3

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(bb)“Performance Share” means a bookkeeping entry that records the equivalent of
one Share awarded pursuant to Section 8 of this Plan.

(cc)“Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

(dd)“Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the Exchange Act as used in Section 13(d)(3) or 14(d)(2) of
the Exchange Act.

(ee)“Plan” means this NexPoint Real Estate Finance, Inc. 2020 Long Term
Incentive Plan.

(ff)“Profits Interest Units” means, to the extent authorized by the Partnership
Agreement, a unit of the Operating Partnership that is granted pursuant to
Section 9 of this Plan and is intended to constitute a “profits interest” within
the meaning of the Code.

(gg) “Restricted Stock” means Shares granted or sold pursuant to Section 6 of
this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.

(hh)“Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive Shares, cash or a combination thereof at the end of
a specified period.

(ii)“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(jj)“Shareholder” means an individual or entity that owns one or more Shares.

(kk)“Shares” means the shares of common stock, par value $0.01 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 12 of this Plan.

(ll)“Spread” means the excess of the Market Value per Share on the date when an
Option Right or Appreciation Right is exercised over the Option Price or Base
Price provided for in the related Option Right or Appreciation Right,
respectively.

(mm)“Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation (as defined in Treasury Regulation §1.421-1(i)) in which
at the time the Company owns or controls, directly or indirectly, more than 50
percent of the total combined Voting Power represented by all classes of stock
issued by such corporation.

(nn)“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.

4

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(oo)“Voting Power” means at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company, or members of the board of directors or
similar body in the case of another entity.

3.Shares Available Under the Plan.

(a)Maximum Shares Available Under Plan.

(i)Subject to adjustment as provided in Section 12 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of Shares
available under the Plan for awards of (A) Option Rights or Appreciation Rights,
(B) Restricted Stock, (C) Restricted Stock Units, (D) Performance Shares or
Performance Units, (E) Profits Interest Units, (F) awards contemplated by
Section 10 of this Plan, or (G) dividend equivalents paid with respect to awards
made under the Plan will not exceed in the aggregate, 1,319,734 Shares. Such
shares will be shares of original issuance.

(ii)The aggregate number of Shares available for issuance or transfer under
Section 3(a)(i) of this Plan will be reduced by one Share for every one Share
subject to an award granted under this Plan.

(b)Share Counting Rules.

(i)If any award granted under this Plan is cancelled or forfeited, expires or is
settled for cash (in whole or in part), the Shares subject to such award will,
to the extent of such cancellation, forfeiture, expiration, or cash settlement,
again be available under Section 3(a)(i) above.

(ii)Subject to Section 12 hereof, each Profits Interest Unit issued pursuant to
an Award Agreement shall count as one Share for purposes of calculating the
aggregate number of Shares available for issuance under this Plan as set forth
in Section 3(a)(i) above.

(iii)Notwithstanding anything to the contrary contained herein: (A) Shares
withheld by the Company, tendered or otherwise used in payment of the Option
Price of an Option Right will not be added back to the aggregate number of
Shares available under Section 3(a)(i) above; (B) Shares withheld by the Company
or otherwise used to satisfy a tax withholding obligation will not be added (or
added back, as applicable) to the aggregate number of Shares available under
Section 3(a)(i) above; (C) Shares subject to an Appreciation Right that are not
actually issued in connection with its settlement of Shares on exercise thereof
will not be added back to the aggregate number of Shares available under Section
3(a)(i) above; and (D) Shares reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Option Rights will not be
added back to the aggregate number of Shares available under Section 3(a)(i)
above. If, under this Plan, a Participant has elected to give up the right to
receive compensation in exchange for Shares based on fair market value, such
Shares will not count against the aggregate limit under Section 3(a)(i) above.

(c)Limit on Incentive Stock Options.  Notwithstanding anything in this Section 3
or elsewhere in this Plan to the contrary, and subject to adjustment as provided
in Section 12 of this Plan, the aggregate number of Shares actually issued or
transferred by the Company upon the exercise of Incentive Stock Options will not
exceed 1,319,734 Shares.

5

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(d)Individual Participant Limits.  Notwithstanding anything in this Section 3 or
elsewhere in this Plan to the contrary, and subject to adjustment as provided in
Section 12 of this Plan, no non-employee Director will be granted, in any period
of one calendar year, awards under the Plan having an aggregate maximum value as
of their respective Dates of Grant in excess of $250,000.

(e)Notwithstanding anything in this Plan to the contrary, up to 5% of the
maximum number of Shares available for awards under this Plan as provided for in
Section 3(a) of this Plan, as may be adjusted under Section 12 of this Plan, may
be used for awards granted under Section 4 through Section 10 of this Plan that
do not at the Date of Grant comply with the applicable one-year minimum vesting
requirements set forth in such sections of this Plan.

4.Option Rights.  The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights.  Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a)Each grant will specify the number of Shares to which it pertains subject to
the limitations set forth in Section 3 of this Plan.

(b)Each grant will specify an Option Price per share, which (except with respect
to awards under Section 23 of this Plan) may not be less than the Market Value
per Share on the Date of Grant.

(c)Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Shares owned by the Optionee (or other consideration authorized pursuant to
Section 4(d) of this Plan) having a value at the time of exercise equal to the
total Option Price, (iii) subject to any conditions or limitations established
by the Committee, the Company’s withholding of Shares otherwise issuable upon
exercise of an Option Right pursuant to a “net exercise” arrangement, (iv) by a
combination of such methods of payment, or (v) by such other methods as may be
approved by the Committee.

(d)To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the Shares to which such exercise
relates.

(e)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f)Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable; provided, that, except
as otherwise described in this subsection, no grant of Option Rights may become
exercisable sooner than after one year.  A grant of Option Rights may provide
for the earlier exercise of such Option Rights, including in the event of the
retirement, death or disability of a Participant or in the event of a Change in
Control only where either (i) within a specified period the Participant’s
service is involuntarily terminated for reasons other than for cause or the
Participant terminates his or her employment or service for good reason or
(ii) such Option Rights are not assumed or converted into replacement awards in
a manner described in the Award Agreement.

6

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(g)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h)Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended to
qualify, or (iii) combinations of the foregoing.  Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

(i)The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under Section
5 of this Plan.

(j)No Option Right will be exercisable more than 10 years from the Date of
Grant; provided, that, in the case of Incentive Stock Options granted to 10%
Shareholders, no such Option Right shall be exercisable more than 5 years from
the Date of Grant.

(k)Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

(l)Each grant of Option Rights will be evidenced by an Award Agreement.  Each
Award Agreement will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

5.Appreciation Rights.

(a)The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights.  A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Committee,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise.  Tandem Appreciation Rights may be granted at
any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option.  A Free-Standing Appreciation Right will be a right of the Participant
to receive from the Company an amount determined by the Committee, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.

(b)Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(i)Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, Shares or any combination thereof.

(ii)Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee at the Date of Grant.

(iii)Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

7

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(iv)Each grant may specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Appreciation Rights or installments thereof will become exercisable; provided,
that, except as otherwise described in this subsection, no grant of Appreciation
Rights may become exercisable sooner than after one year.  A grant of
Appreciation Rights may provide for the earlier exercise of such Appreciation
Rights, including in the event of the retirement, death or disability of a
Participant or in the event of a Change in Control only where either (A) within
a specified period the Participant’s service is involuntarily terminated for
reasons other than for cause or the Participant terminates his or her employment
or service for good reason or (B) such Appreciation Rights are not assumed or
converted into replacement awards in a manner described in the Award Agreement.

(v)Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Rights.

(vi)Each grant of Appreciation Rights will be evidenced by an Award Agreement,
which Award Agreement will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

(c)Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation.  Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

(d)Appreciation Rights granted under this Plan may not provide for any dividends
or dividend equivalents thereon.

(e)Regarding Free-Standing Appreciation Rights only:

(i)Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which (except with respect to awards under Section 23 of this Plan)
may not be less than the Market Value per Share on the Date of Grant;

(ii)Successive grants may be made to the same Participant regardless of whether
any Free-Standing Appreciation Rights previously granted to the Participant
remain unexercised; and

(iii)No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

8

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

6.Restricted Stock.  The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants.  Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a)Each such grant or sale will constitute an immediate transfer of the
ownership of Shares to the Participant in consideration of the performance of
services, entitling such Participant to voting, dividend and other ownership
rights, but subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.

(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c)Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee at the Date of Grant or until achievement of Management Objectives
referred to in subparagraph (e) below.  If the elimination of restrictions is
based only on the passage of time rather than the achievement of Management
Objectives, the period of time will be no shorter than one year.

(d)Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e)Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that notwithstanding
subparagraph (c) above, restrictions relating to Restricted Stock that vest upon
the achievement of Management Objectives may not terminate sooner than after one
year.

(f)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), any grant or sale of Restricted Stock may provide
for the earlier termination of restrictions on such Restricted Stock, including
in the event of the retirement, death or disability of a Participant or in the
event of a Change in Control only where either (i) within a specified period the
Participant’s service is involuntarily terminated for reasons other than for
cause or the Participant terminates his or her employment or service for good
reason or (ii) such Restricted Stock is not assumed or converted into
replacement awards in a manner described in the Award Agreement.

(g)Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Stock, which may be subject to the same restrictions as the underlying award;
provided, however, that dividends or other distributions on Restricted Stock
with restrictions that lapse as a result of the achievement of Management
Objectives will be deferred until and paid contingent upon the achievement of
the applicable Management Objectives.

9

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(h)Each grant or sale of Restricted Stock will be evidenced by an Award
Agreement and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.  Unless otherwise directed by the Committee,
(i) all certificates representing Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such shares or
(ii) all Restricted Stock will be held at the Company’s transfer agent in book
entry form with appropriate restrictions relating to the transfer of such
Restricted Stock.

7.Restricted Stock Units.  The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants.  Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

(a)Each such grant or sale will constitute the agreement by the Company to
deliver Shares or cash, or a combination thereof, to the Participant in the
future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Committee may specify.

(b)If a grant of Restricted Stock Units specifies that the Restriction Period
will terminate only upon the achievement of Management Objectives or that the
Restricted Stock Units will be earned based on the achievement of Management
Objectives, then, notwithstanding anything to the contrary contained in
subparagraph (d) below, the applicable Restriction Period may not be a period of
less than one year.

(c)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(d)If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (b) above, each
such grant or sale will be subject to a Restriction Period of not less than one
year.

(e)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), any grant or sale of Restricted Stock Units may
provide for the earlier lapse or other modification of the Restriction Period,
including in the event of the retirement, death or disability of a Participant
or in the event of a Change in Control only where either (i) within a specified
period the Participant’s service is involuntarily terminated for reasons other
than for cause or the Participant terminates his or her employment or service
for good reason or (ii) such Restricted Stock Units are not assumed or converted
into replacement awards in a manner described in the Award Agreement.

10

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(f)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
Shares deliverable upon payment of the Restricted Stock Units and will have no
right to vote them, but the Committee may, at or after the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
either a current or deferred or contingent basis, either in cash or in
additional Shares; provided, however, that dividend equivalents or other
distributions on Shares underlying Restricted Stock Units with restrictions that
lapse as a result of the achievement of Management Objectives will be deferred
until and paid contingent upon the achievement of the applicable Management
Objectives.

(g)Each grant or sale of Restricted Stock Units will specify the time and manner
of payment of the Restricted Stock Units that have been earned.  Each grant or
sale will specify that the amount payable with respect thereto will be paid by
the Company in Shares or cash, or a combination thereof.

(h)Each grant or sale of Restricted Stock Units will be evidenced by an Award
Agreement and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.

8.Cash Incentive Awards, Performance Shares and Performance Units.  The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units.  Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a)Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to Cash Incentive Awards, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.

(b)The Performance Period with respect to each Cash Incentive Award, Performance
Share or Performance Unit will be such period of time (with respect to each
Performance Share or Performance Unit not less than one year) as will be
determined by the Committee at the time of grant, which may be subject to
earlier lapse or other modification, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control only
where either (i) within a specified period the Participant’s service is
involuntarily terminated for reasons other than for cause or the Participant
terminates his or her employment or service for good reason or (ii) such Cash
Incentive Awards, Performance Shares or Performance Units are not assumed or
converted into replacement awards in a manner described in the Award Agreement.

(c)Each grant of Cash Incentive Awards, Performance Shares or Performance Units
will specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to Cash
Incentive Awards, that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.

11

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(d)Each grant will specify the time and manner of payment of Cash Incentive
Awards, Performance Shares or Performance Units that have been earned.  Any
grant may specify that the amount payable with respect thereto may be paid by
the Company in cash, in Shares, in Restricted Stock or Restricted Stock Units or
in any combination thereof.

(e)Any grant of Cash Incentive Awards, Performance Shares or Performance Units
may specify that the amount payable or the number of Shares, shares of
Restricted Stock or Restricted Stock Units with respect thereto may not exceed a
maximum specified by the Committee at the Date of Grant.

(f)The Committee may, at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof either in cash or in
additional Shares, subject in all cases to deferral and payment on a contingent
basis based on the Participant’s earning of the Performance Shares with respect
to which such dividend equivalents are paid.

(g)Each grant of Cash Incentive Awards, Performance Shares or Performance Units
will be evidenced by an Award Agreement and will contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

9.Profits Interest Units. The Committee may, from time to time and upon such
terms and condition as it may determine, authorize the granting of Profits
Interest Units. Each such grant may utilize any or all of the authorizations,
and will be subject to all of the requirements, contained in the following
provisions:

(a)Each grant will specify the number of Profits Interest Units to which it
pertains, subject to the limitations set forth in Section 3 of this Plan.

(b)Profits Interest Units may only be issued to a Participant for the
performance of services to or for the benefit of the Operating Partnership (i)
in the Participant’s capacity as a partner of the Operating Partnership, (ii) in
anticipation of the Participant becoming a partner of the Operating Partnership
(to the extent not already a partner), or (iii) as otherwise determined by the
Committee, provided that the Profits Interest Units are intended to constitute
“profits interests” within the meaning of the Code, including, to the extent
applicable, Revenue Procedure 93-27, 1993-2 C.B. 343 and Revenue Procedure
2001-43, 2001-2 C.B. 191.

(c)Any grant of Profits Interest Units may specify Management Objectives that
must be achieved as a condition to the vesting of such Profits Interest Units.
Upon vesting, such Profits Interest Units shall become nonforfeitable, except
for events that constitute cause.

(d)Each grant will specify the period or periods of continuous employment or
service by the Participant with the Company or any Subsidiary that is necessary
before the Profits Interest Units or installments thereof will vest; provided no
grant of Profits Interest Units may become exercisable sooner than after one
year.

12

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(e)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), any grant of Profits Interest Units may provide
for the earlier vesting of such Profits Interest Units, including in the event
of the retirement, death or disability of a Participant or in the event of a
Change in Control only where either (i) within a specified period the
Participant’s service is involuntarily terminated for reasons other than for
cause or the Participant terminates his or her employment or service for good
reason or (ii) such Profits Interest Units are not assumed or converted into
replacement awards in a manner described in the Award Agreement.

(f)Each grant of Profits Interest Units will be evidenced by an Award Agreement.
Each Award Agreement will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.

 

10.Other Awards.

(a)Subject to applicable law and the applicable limits set forth in Section 3 of
this Plan, the Committee may grant to any Participant Shares or such other
awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares or factors that may
influence the value of such shares, including, without limitation, convertible
or exchangeable debt securities, other rights convertible or exchangeable into
Shares, purchase rights for Shares, awards with value and payment contingent
upon performance of the Company or specified Subsidiaries, Affiliates or other
business units thereof or any other factors designated by the Committee, awards
valued by reference to the book value of the Shares or the value of securities
of, or the performance of specified Subsidiaries or Affiliates or other business
units of the Company, and awards that are membership interests in a Subsidiary
or Operating Partnership, and OP Interests. The Committee will determine the
terms and conditions of such awards.  Shares delivered pursuant to an award in
the nature of a purchase right granted under this Section 10 will be purchased
for such consideration, paid for at such time, by such methods, and in such
forms, including, without limitation, Shares, other awards, notes or other
property, as the Committee determines.

(b)Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 10.

(c)The Committee may grant Shares as a bonus, or may grant other awards in lieu
of obligations of the Company or a Subsidiary to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements,
subject to such terms as will be determined by the Committee in a manner that
complies with Section 409A of the Code.

(d)If the earning or vesting of, or elimination of restrictions applicable to,
an award granted under this Section 10 is based only on the passage of time
rather than the achievement of Management Objectives, the period of time shall
be no shorter than one year.  If the earning or vesting of, or elimination of
restrictions applicable to, awards granted under this Section 10 is based on the
achievement of Management Objectives, the earning, vesting or restriction period
may not terminate sooner than after one year.

13

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(e)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), any grant of an award under this Section 10 may
provide for the earning or vesting of, or earlier elimination of restrictions
applicable to, such award, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control only where
either (i) within a specified period the Participant’s service is involuntarily
terminated for reasons other than for cause or the Participant terminates his or
her employment or service for good reason or (ii) such awards are not assumed or
converted into replacement awards in a manner described in the Award Agreement.

11.Administration of this Plan.

(a)This Plan will be administered by the Committee.  The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof.  To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

(b)The interpretation and construction by the Committee of any provision of this
Plan or of any Award Agreement (or related documents) and any determination by
the Committee pursuant to any provision of this Plan or of any such agreement,
notification or document will be final and conclusive.  No member of the
Committee shall be liable for any such action or determination made in good
faith.  In addition, the Committee is authorized to take any action it
determines in its sole discretion to be appropriate subject only to the express
limitations contained in this Plan, and no authorization in any provision of
this Plan is intended or may be deemed to constitute a limitation on the
authority of the Committee.

(c)To the extent permitted by law, the Committee may delegate to one or more of
its members or to one or more officers of the Company, or to one or more agents
or advisors, such administrative duties or powers as it may deem advisable, and
the Committee, the subcommittee, or any person to whom duties or powers have
been delegated as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee, the subcommittee or such
person may have under the Plan.  The Committee may, by resolution, authorize one
or more officers of the Company to do one or both of the following on the same
basis as the Committee: (i) designate employees to be recipients of awards under
this Plan; and (ii) determine the size of any such awards; provided, however,
that (A) the Committee will not delegate such responsibilities to any such
officer for awards granted to an employee who is an officer, Director, or more
than 10% Beneficial Owner (as defined in Section 12 below) of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act; (B) the resolution providing for such authorization sets forth
the total number of Shares such officer(s) may grant; and (C) the officer(s)
will report periodically to the Committee regarding the nature and scope of the
awards granted pursuant to the authority delegated.

12.Adjustments.  The Committee shall make or provide for such adjustments in the
numbers of Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
and Profits Interest Units granted hereunder and, if applicable, in the number
of Shares covered by other awards granted pursuant to Section 10 hereof, in the
Option Price and Base Price provided in outstanding Option Rights and
Appreciation Rights, respectively, in the kind of shares covered thereby, in
Cash Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, shall determine is equitably required to
prevent dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a)  any stock dividend, stock split,

14

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

combination of shares, recapitalization or other change in the capital structure
of the Company, (b)  any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee may provide in substitution for any
or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it, in good faith, may determine to be equitable in
the circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code.  In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price, respectively, greater than the consideration offered in connection
with any such transaction or event or Change in Control, the Committee may in
its discretion elect to cancel such Option Right or Appreciation Right without
any payment to the person holding such Option Right or Appreciation Right.  The
Committee shall also make or provide for such adjustments in the numbers of
shares specified in Section 3 of this Plan as the Committee in its sole
discretion, exercised in good faith, shall determine is appropriate to reflect
any transaction or event described in this Section 12; provided, however, that
any such adjustment to the number specified in Section 3(c) will be made only if
and to the extent that such adjustment would not cause any Option Right intended
to qualify as an Incentive Stock Option to fail to so qualify.

13.Change in Control.  For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Award Agreement made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any of the following events:

(i)individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a Director after the Effective Date and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a Director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of Directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director;

(ii)any Person becomes a Beneficial Owner (as such term is defined in the Rule
13d-3 of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of either (A) 35% or more of the then-outstanding shares of common
stock of the Company (“Company Common Stock”) or (B) securities of the Company
representing 35% or more of the combined Voting Power of the Company’s then
outstanding securities eligible to vote for the election of directors (the
“Company Voting Securities”); provided, however, that for purposes of this
subsection (ii), the following acquisitions of Company Common Stock or Company
Voting Securities shall not constitute a Change in Control: (w) an acquisition
directly from the Company, (x) an acquisition by the Company or a Subsidiary,
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (iii) below);

15

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(iii)the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 35% of,
respectively, the then outstanding shares of common stock and the combined
Voting Power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries) (the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no Person (other than (x)
the Company or any Subsidiary, (y) the Surviving Entity or its ultimate parent
entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
Voting Power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”);

(iv)approval by the Shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(v)termination of the Manager.

14.Detrimental Activity and Recapture Provisions.  Any Award Agreement may
provide for the cancellation or forfeiture of an award or the forfeiture and
repayment to the Company of any gain related to an award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee from time to time, if a Participant, either (a) 
during employment or other service with the Company or a Subsidiary, or (b) 
within a specified period after termination of such employment or service, shall
engage in any detrimental activity. In addition, notwithstanding anything in
this Plan to the contrary, any Award Agreement may also provide for the
cancellation or forfeiture of an award or the forfeiture and repayment to the
Company of any gain related to an award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be required by the
Committee or under Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Shares may be traded.

16

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

15.Non U.S. Participants.  In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan (including, without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan.  No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the Shareholders.

16.Transferability.

(a)Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Profits Interest Unit, Cash Incentive Award, award
contemplated by Section 10 of this Plan or dividend equivalents paid with
respect to awards made under this Plan will be transferable by the Participant
except (i) if it is made by the Participant for no consideration to Immediate
Family Members or to a bona fide trust, partnership or other entity controlled
by and for the benefit of one or more Immediate Family Members (“Immediate
Family Members” mean the Participant’s spouse, children, stepchildren, parents,
stepparents, siblings (including half brothers and sisters), in-laws, and other
individuals who have a relationship to the Participant arising because of legal
adoption; however, no transfer may be made to the extent that transferability
would cause Form S-8 or any successor form thereto not to be able to register
Shares related to an award) or (ii) by will or the laws of descent and
distribution. In no event will any such award granted under the Plan be
transferred for value.  Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

(b)The Committee may specify at the Date of Grant that part or all of the Shares
that are (i) to be issued or transferred by the Company upon the exercise of
Option Rights or Appreciation Rights, upon the termination of the Restriction
Period applicable to Restricted Stock Units or upon payment under any grant of
Performance Shares, Performance Units or Profits Interest Units or (ii) no
longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6 of this Plan, will be subject to further
restrictions on transfer.

17.Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. If a Participant’s benefit is to be received in the
form of Shares, and such Participant fails to make

17

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

arrangements for the payment of tax, then, unless otherwise determined by the
Committee, the Company will withhold Shares having a value equal to the amount
required to be withheld.  Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income and employment tax laws, the Participant may elect, unless otherwise
determined by the Committee, to satisfy the obligation, in whole or in part, by
having withheld, from the Shares required to be delivered to the Participant,
Shares having a value equal to the amount required to be withheld or by
delivering to the Company other Shares held by such Participant. The Shares used
for tax withholding will be valued at an amount equal to the market value of
such Shares on the date the benefit is to be included in Participant’s
income.  In no event will the market value of the Shares to be withheld and
delivered pursuant to this Section to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld, unless (i) an additional amount can be withheld and not result in
adverse accounting consequences and (ii) is permitted by the Committee.
Participants will also make such arrangements as the Company may require for the
payment of any withholding tax obligation that may arise in connection with the
disposition of Shares acquired upon the exercise of Option Rights.

18.Compliance with Section 409A of the Code.

(a)To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants.  This Plan and any grants made hereunder will be administered
in a manner consistent with this intent.  Any reference in this Plan to Section
409A of the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment.  Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.

(c)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the fifth business day of the seventh month after such
separation from service.

18

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(d)Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change of Control (including any installments or stream of payments that
are accelerated on account of a Change of Control), a Change of Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change of Control for any other purposes in respect
of such award.

(e)Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code.  In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its Affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

19.Amendments.

(a)The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
Shareholders in order to comply with applicable law or the rules of the New York
Stock Exchange or, if the Shares are not traded on the New York Stock Exchange,
the principal national securities exchange upon which the Shares are traded or
quoted, then, such amendment will be subject to Shareholder approval and will
not be effective unless and until such approval has been obtained.

(b)Except in connection with a corporate transaction or event described in
Section 12 of this Plan or in connection with a Change in Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights in exchange for
cash, other awards or Option Rights or Appreciation Rights with an Option Price
or Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
without Shareholder approval. This Section 19(b) is intended to prohibit the
repricing of “underwater” Option Rights and Appreciation Rights and will not be
construed to prohibit the adjustments provided for in Section 12 of this
Plan.  Notwithstanding any provision of this Plan to the contrary, this Section
19(b) may not be amended without approval by the Shareholders.

(c)If permitted by Section 409A of the Code, but subject to the paragraph that
follows, notwithstanding the Plan’s minimum vesting requirements, and including
in the case of termination of employment by reason of death, disability or
retirement, or in the case of unforeseeable emergency or other special
circumstances or in the event of a Change in Control, to the extent a
Participant holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or

19

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

restriction on transfer has not lapsed, or any Restricted Stock Units as to
which the Restriction Period has not been completed, or any Cash Incentive
Awards, Performance Shares, Performance Units or Profits Interest Units which
have not been fully earned, or any other awards made pursuant to Section 10
subject to any vesting schedule or transfer restriction, or who holds Shares
subject to any transfer restriction imposed pursuant to Section 16(b) of this
Plan, the Committee may, in its sole discretion, accelerate the time at which
such Option Right, Appreciation Right or other award may be exercised or the
time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Restriction Period will end or the
time at which such Cash Incentive Awards, Performance Shares, Performance Units
or Profits Interest Units will be deemed to have been fully earned or the time
when such transfer restriction will terminate or may waive any other limitation
or requirement under any such award.

(d)Subject to Section 19(b) hereof, the Committee may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively.
Subject to Section 12 above, no such amendment will impair the rights of any
Participant without his or her consent.  The Board may, in its discretion,
terminate this Plan at any time.  Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.

20.Governing Law.  This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Maryland.

21.Effective Date/Termination.  This Plan will be effective as of the Effective
Date.  No grant will be made under this Plan after the tenth anniversary of the
Effective Date, but all grants made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan.

22.Miscellaneous Provisions.

(a)The Company will not be required to issue any fractional Shares pursuant to
this Plan.  The Committee may provide for the elimination of fractions or for
the settlement of fractions in cash.

(b)This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c)Except with respect to Section 22(e), to the extent that any provision of
this Plan would prevent any Option Right that was intended to qualify as an
Incentive Stock Option from qualifying as such, that provision will be null and
void with respect to such Option Right.  Such provision, however, will remain in
effect for other Option Rights and there will be no further effect on any
provision of this Plan.

(d)No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.

20

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(e)Absence on leave approved by a duly constituted officer of the Company or any
of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

(f)No Participant will have any rights as a shareholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(g)The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h)Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of Shares under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan and which are intended to comply with the requirements of Section
409A of the Code.  The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts.

(i)If any provision of this Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify this Plan or any award under any law
deemed applicable by the Committee, such provision will be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Committee, it will be stricken and the remainder of this Plan will remain
in full force and effect.

23.Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Other Company.  Notwithstanding anything in this Plan to the contrary:

(a)Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary.  Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code.  The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
Shares substituted for the securities covered by the original awards and the
number of shares subject to the original awards, as well as any exercise or
purchase prices applicable to the original awards, adjusted to account for
differences in stock prices in connection with the transaction.

(b)In the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by Shareholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger. Any operation of
this Plan in connection with such available shares shall comply with the rules
of the applicable national securities exchange on which the Shares are listed.

21

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

(c)Any Shares that are issued or transferred by, or that are subject to any
awards that are granted by, or become obligations of, the Company under Sections
23(a) or 23(b) above will not reduce the Shares available for issuance or
transfer under the Plan or otherwise count against the limits contained in
Section 3 of the Plan.  In addition, no Shares that are issued or transferred
by, or that are subject to any awards that are granted by, or become obligations
of, the Company under Sections 23(a) or 23(b) above will be added to the
aggregate limit contained in Section 3(a)(i) of the Plan.

24.REIT Status.  This Plan shall be interpreted and construed in a manner
consistent with the Company’s status as a REIT.  No award shall be granted or
awarded, and with respect to any award granted under this Plan, such award shall
not vest, be exercisable or be settled: (i) to the extent that the grant,
vesting, exercise or settlement could cause the Participant or any other person
to be in violation of the share ownership limit or any other limitation on
ownership or transfer prescribed by the Company’s charter, or (ii) if, in the
discretion of the Committee, the grant, vesting, exercise or settlement of the
award could impair the Company’s status as a REIT.

[Remainder Intentionally Left Blank]

 

22

AmericasActive: 13681261.9

--------------------------------------------------------------------------------

 

 

The foregoing is hereby acknowledged as being the 2020 Long Term Incentive Plan
as adopted by the Board on January 31, 2020, and by the Shareholders on January
31, 2020.

 

NEXPOINT REAL ESTATE FINANCE, INC.

 

 

 

 

 

 

By:

 

/s/ Brian Mitts

Name:

 

Brian Mitts

Title:

 

Chief Financial Officer, Executive VP- Finance, Treasurer and Secretary

 

 

 

 

 

 

 

23